CACHE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 1, January 1, October 2, ASSETS Current assets: Cash and equivalents $ $ $ Marketable securities Certificate of deposits - restricted Receivables, net Income tax receivable, net - Inventories, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill - - Intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Note payable Accrued compensation Accrued liabilities Total current liabilities Note payable - Other liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock Additional paid-in capital Retained earnings Treasury stock, at cost ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 39 Weeks Ended 39 Weeks Ended October 1, October 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest income Loss before income taxes ) ) Income tax benefit ) ) Net income (loss) $ $ ) Basic income (loss) per share $ $ ) Diluted income (loss) per share $ $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding CACHE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS 13 Weeks Ended 13 Weeks Ended October 1, October 2, Net sales $ $ Cost of sales, including buying and occupancy Gross profit Expenses Store operating expenses General and administrative expenses Total expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest income Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding
